DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1 and 10 are amended.  Claims 7 and 15-21 are cancelled.  Claims 22-30 are newly added.  Claims 1-6, 8-14, and 22-30 are now pending before the Office.

Response to Arguments
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 1-14 are withdrawn in view of the amendments to claim 1.
Applicant’s arguments, see pgs. 7-8, filed 12/16/2021, with respect to claims 1-14 have been fully considered and are persuasive.  The 35 USC 101 rejections of claims 1-14 have been withdrawn. 
The 35 U.S.C. § 102 rejections of independent claim 1 is withdrawn in view of the amendment incorporating allowable subject matter from claim 7.

Allowable Subject Matter
Claims 1-6, 8-14, and 22-30 are allowed.
The reasons for allowance are included in the previous Office Action.  An updated search did not yield any additional references of note. 

Conclusion
Claims 1-6, 8-14, and 22-30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791